                                  Case
                                  Case1:21-cv-02007-JGK
                                       1:21-cv-02007-JGK Document
                                                         Document12
                                                                  9 Filed
                                                                    Filed04/22/21
                                                                          06/03/21 Page
                                                                                   Page21of
                                                                                          of21

A O 4 4 0 ( R e v. 0 6/ 1 2) S u m m o ns i n a Ci vil A cti o n ( P a g e 2)

 Ci vil A cti o n N o. 1:21-cv-2007-JGK
                       1: 2 1- c v- 2 0 0 7- J G K

                                                                             P R O O F O F S E R VI C E
                               ( T his s e cti o n s h o ul d n ot b e fil e d wit h t h e c o urt u nl ess r e q uir e d b y F e d. R. Ci v. P. 4 (l))

                T his s u m m o ns f or ( n a m e of i n di vi d u al a n d titl e, if a n y)               TV-Novosti
 w as r e c ei v e d b y m e o n ( d at e)                     April 22, 2021                           .

               ✔’      I p ers o n all y s er v e d t h e s u m m o ns o n t h e i n di vi d u al at ( pl a c e)
                                                                                                                      o n ( d at e)                                   ; or

               ✔’      I l eft t h e s u m m o ns at t h e i n di vi d u al’s r esi d e n c e or us u al pl a c e of a b o d e wit h ( n a m e)
                                                                                                 , a p ers o n of s uit a bl e a g e a n d dis cr eti o n w h o r esi d es t h er e,
                o n ( d at e)                                             , a n d m ail e d a c o p y t o t h e i n di vi d u al’s l ast k n o w n a d dr ess; or

                ✔’     I s er v e d t h e s u m m o ns o n ( n a m e of i n di vi d u al)                                                                                          , w h o is
                     d esi g n at e d b y l a w t o a c c e pt s er vi c e of pr o c ess o n b e h alf of ( n a m e of or g a niz ati o n)
                                                                                                                      o n ( d at e)                                   ; or

               ✔’      I r et ur n e d t h e s u m m o ns u n e x e c ut e d b e c a us e                                                                                              ; or

               ✔’X Ot h er                       I served Plaintiff's Complaint, Summons, First Amended Complaint, and the Court's June 2, 2021 Order Granting Plaintiff's Motion
                                 (s p e cif y): for Alternative Service on Defendant in accordance with the Court's June 2, 2021 Order Granting Plaintiff's Motion for Alternative
                                                 Service pursuant to Fed. R. Civ. P. 4(f)(3) via email to atkaryaeva@rttv.ru with a copy to Defendant's counsel via email at
                                                                                                                                                                             .
                                                 mmisthal@grr.com on June 2, 2021 and a hard copy to Defendant's counsel, Marc P. Misthal at Gottlieb Rackman & Reisman, P.C.,
                                                 270 Madison Avenue, New York, New York 10016, via USPS deposited with the Post Office on June 2, 2021.

                M y f e es ar e $                                       f or tr a v el a n d $                            f or s er vi c es, f or a t ot al of $              0. 00
                                                                                                                                                                              0.00            .


                I d e cl ar e u n d er p e n alt y of p erj ur y t h at t his i nf or m ati o n is tr u e.


 D at e:              6.2.2021
                                                                                                                                      S er v er’s si g n at ur e


                                                                                                    Anderson J. Duff, Attorney for Plaintiff
                                                                                                                                  Pri nt e d n a m e a n d titl e




                                                                                                  43-10 Crescent St. Ste. 1217, New York, NY 11101
                                                                                                                                       S er v er’s a d dr ess

 A d diti o n al i nf or m ati o n r e g ar di n g att e m pt e d s er vi c e, et c:




                Pri nt
                Print                                    Save
                                                         S a v e As...
                                                                 A s...                                                                                                 RReset
                                                                                                                                                                          e s et
